                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA

         v.                                            No. 19-cr-10195-WGY

  HAOYANG YU, et al.


        MOTION TO SUPPRESS EVIDENCE FROM WARRANTLESS SEARCH
                AND REQUEST FOR EVIDENTIARY HEARING

       At the request of federal law enforcement and to assist a federal criminal investigation,

Analog Devices, Inc. (“ADI”) conducted an invasive digital search of Defendant Haoyang Yu’s

computer, email, and network activity, nearly one year after his employment ended. This Court

should hold an evidentiary hearing to determine whether the government can carry its burden to

prove that this warrantless search was reasonable, see United States v. D’Andrea, 648 F.3d 1 (1st

Cir. 2011), and if this Court decides the search was unreasonable, it should suppress all fruits of

that search, see United States v. Werra, 638 F.3d 326 (1st Cir. 2011).




                                                1
                                              Respectfully submitted,

                                              HAOYANG YU

                                              by his attorneys,

                                                     /s/ William Fick
                                              William W. Fick (BBO #650562)
                                              Daniel N. Marx (BBO #674523)
                                              Amy Barsky (BBO #601111)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              wfick@fickmarx.com
                                              dmarx@fickmarx.com
                                              abarsky@fickmarx.com

Dated: June 22, 2020




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on June 22, 2020.

                                              /s/ William Fick




                                                 2
